NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

REGINALD B. DeJOHNETTE,                          No. 10-17669

               Plaintiff - Appellant,            D.C. No. 3:08-cv-05604-MMC

  v.
                                                 MEMORANDUM *
SUZAN HUBBARD, Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Maxine M. Chesney, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Reginald B. DeJohnette, a California state prisoner, appeals pro se from the

district court’s order denying his motion for an extension of time to file a second

amended complaint and dismissing his 42 U.S.C. § 1983 action for failure to




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
comply with a court order. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion. Ahanchian v. Xenon Pictures, Inc., 624 F.3d

1253, 1258 (9th Cir. 2010) (denial of extension of time under Federal Rule of Civil

Procedure 6(b)); Yourish v. Cal. Amplifier, 191 F.3d 983, 989 (9th Cir. 1999)

(dismissal for failure to comply with a court order). We affirm.

       The district court did not abuse its discretion by denying DeJohnette’s

motion for an extension of time and dismissing the action without prejudice

because DeJohnette failed to establish good cause for granting an extension, and at

least three out of five factors weighed in favor of dismissal for failure to comply

with the court’s order requiring submission of an amended complaint. See

Ahanchian, 624 F.3d at 1258-60 (discussing the good cause requirement of Fed. R.

Civ. P. 6(b)(1)); Yourish, 191 F.3d at 990 (factors for determining whether to

dismiss for failure to comply with a court order).

       DeJohnette’s contentions concerning the dismissal of his original complaint

are unpersuasive.

       DeJohnette’s request for appointment of counsel, set forth in his opening

brief, is denied.




                                           2                                     10-17669
      DeJohnette’s motion to exceed the page limit, submitted on November 2,

2011, is granted.

      AFFIRMED.




                                       3                                 10-17669